Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,7-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yoshimoto (US 2006/0260581). Yoshimoto teaches: an injector assembly (10) comprising:

an injector (16) having a conduit for receiving pressurized fuel leading to a nozzle directing a spray (18) of received fuel along at least one spray axis and providing a valve positioned to move between a blocking state, blocking fuel passing from the conduit to the nozzle, and an unblocking state allowing a flow of the pressurized fuel from the conduit to the nozzle to exit as the spray; and
a laser (22) positioned with respect to the injector to direct a beam of light (22) to a heating region
intersecting the spray to ignite that spray (28).  See the abstract, Figures 1(a), 1(b), 2, 3, 6, 7(a), 8 and 9; paragraphs 2, 3, 27, 32, 44, 47, 67, 70 and 71.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 12 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (US 2006/0260581).  Yoshimoto applies as above.  However, with respect to claims 2, 4, 12, and 18-21, which are drawn to placement and timing of the laser and fuel pulses, these characteristics are considered to be design choices dependent on the type of engine and fuel and would have been obvious to one of ordinary skill in the art.  Furthermore with respect to claims 3, 6 and 17, it would have been obvious to one of ordinary skill in the art to have added additional laser energy to . 
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. In particular, the thrust of applicant’s argument is that Yoshimoto differs from applicant’s invention in that applicant directs a beam of light to a “heating region” (shown in applicant’s drawings at Figure 3, heating region 70 and described at paragraph 45) intersecting the spray to ignite the spray at the “heating region”. 
However, examiner disagrees with this position, since at applicant’s specification paragraph 45 and Figure 3 it is described that the fuel is merely heated at the heating region (70) and “together with the elevated temperature caused by compression of intake air by the pistons 14 to cause ignition of the fuel”  and that a “lifted flame” is established generally slightly downstream from the heated zones.   Yoshimoto also discloses ignition of fuel by the combination of laser heating energy and heat caused by compression,  see Yoshimoto paragraph 47, lines 9+.  Paragraph 45 of applicant’s specification is below with highlights. 

“	[0045] The thus formed heating zone 70 will be slightly below and outward from the nozzle 54 to intersect the sprays 32. Generally, the heating zones 70 will be close to the nozzle 54 to directly heat the fuel 23 before it has substantially entrained air and before it has reached an overall stoichiometric ratio with air for ideal combustion. Ideally, the heating zone 70 is within 300 nozzle orifice diameters of the nozzle 54 or preferably less than 200 nozzle orifice diameters from the nozzle 54. The heated air-fuel will establish to a lifted flame 72 generally slightly downstream from the heated zones 70 and removed from the nozzle 54. The heat generated in the heating zone 70 is sufficient together with the elevated temperature caused by compression of intake air by the pistons 14 to cause ignition of the fuel 23 without the need for a spark plug or other source of energy. While the inventor does not wish to be bound by a particular theory, it is believed that the heating zone 70 as so positioned, provides a non-resonant breakdown of the air-fuel mixture resulting in plasma formation and locally high-temperatures, to ignite the periphery of the spray 32 having some air entrainment, and that this ignition point can then serve to ignite the remainder of the spray as it proceeds from the heating zone 70 forming the lifted flame 72.”

Furthermore note that Herden et al (US 2010/0000486), amongst others, also teaches the ignition of liquid fuel in an engine with the use of a laser ignition device aimed at the fuel spray (see abstract, paragraph 17 and Figure 1). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that Herden et al (US 2010/0000486) also teaches the ignition of liquid fuel in an engine with the use of a laser ignition device aimed at the fuel spray (see abstract, paragraph 17 and Figure 1). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICK R SOLIS/Primary Examiner, Art Unit 3747